Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to application filed on August 23, 2018 in which claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data store to store...”, “an enrollment module to receive an enrollment request...”, “a one-time password seed generation module to generate a one-time password seed...”, and “a validation module to receive a request...” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: Fig. 3, and para 0020, 0026-0029.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,736,438 B1 to Vasquez et al. (hereinafter Vasquez) in view of US PG-PUB No. 2003/0163739 A1 to Armington et al. (hereinafter Armington).
As per claim 1, Vasquez disclosed a method, comprising: 
detecting a presence identifier broadcast by mobile device belonging to a user (Vasquez, col. 2, lines 38-39, and col. 5, lines 16-20; “mobile phone” corresponds to the claimed mobile device belonging to a user; col. 3, lines 54-65, “After computing device 100 has been moved so that NFC module 102 included in computing device 106 is within range of one of one or more NFC modules 108 included in vehicle 106, computing device 100 may send a unique identifier associated with computing device 100 to vehicle 106 via NFC. The unique identifier, in some examples, may be an Electronic Serial Number, International, Mobile Equipment Identity number, Mobile Equipment Identifier, Media Access Control address, or any other unique 
providing the portion of presence identifier to an identification server (Vasquez, col. 3, lines 54-65, and col. 4, lines 5-8, unique identifier received from computing device 100 is sent to vehicle control system 112 (read: identification server)); 
receiving, from the identification server, identifying information associated with the user (Vasquez, col. 4, lines 8-24, vehicle control system generates unique key for computing device 100; also col. 5, lines 21-30, vehicle control system 112 validate unique key passed by computing device 100) and 
performing an action based on the identifying information (Vasquez, col. 4, lines 19-24, “After the unique key has been generated by vehicle control system 112, the unique key may be passed from vehicle control system 112 to one of one or more short-range wireless communication modules 108, and from the one of one or more short-range wireless communication modules 108 to short-range wireless communication module 102”, col. 5, col. 34-53, establishing wireless communication with computing device 100),
	Vasquez does not disclose “a portion of the presence identifier is generated based on a one-time password seed” and user the portion to identify the user based on the one-time password seed, however, in an analogous art in secure communication, Armington disclosed the concept of a portion of the presence identifier is generated based on a one-time password seed and user the portion to identify the user based on the one-time password seed (Armington, par 0061, “Validation subsystem 130 (e.g., a token authentication server) (see FIG. 1) computes an OTP to compare against what is on the user's token (step 510). If (as in many common OTP implementations), computation of the OTP requires a seed or `token secret` that matches that in the user's token device, the token secret is securely retrieved from a database (step 512).”); it 

As per claim 2, Vasquez-Armington disclosed the method of claim 1, where the action is establishing a secure connection with the mobile device (Vasquez, col. 5, lines 40-60, establishing secure connection between computing device 100 and vehicle 106).

As per claim 4, Vasquez-Armington disclosed the method of claim 1, where the action is one of granting the user access to an asset, and provisioning a resource for the user (Vasquez, col. 3, lines 36-39, communications between computing device 100 and vehicle 106 may enable computing device 100 to control one or more functionalities of vehicle 106; also col. 5, lines 30-33).

As per claim 5, Vasquez-Armington disclosed the method of claim 1, where transmissions involving the mobile device occur via a pairing technology (Vasquez, col. 5, lines 34-53, vehicle 106 sends paring request to computing device 100 as part of establishing secure connection).

As per claim 6, Vasquez-Armington disclosed a system, comprising: 
a data store to store sets of enrollment data associating users with mobile devices (Vasquez, col. 4, lines 19-24, and col. 5, lines 21-30, implicit, the vehicle control system 112 handles enrollment requests and validation requests from mobile devices, which indicates a data stores being associated with the vehicle control system 112 storing corresponding 
an enrollment module to receive an enrollment request from a user to associate a mobile device with the user (Vasquez, col. 4, lines 1-9, vehicle control system 112 receives enrollment request from mobile device); 
a one-time password seed generation module to generate a one-time password seed for the mobile device, to provide the one-time password seed to the mobile device, and to store a set of enrollment data associating the user, the mobile device, and the one-time password seed (Armington, par 0045-0046, 0061, one-time password seeds used for generating user token/identification for authentication; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein); and 
a validation module to receive a request from a managed device in response to a presence identifier broadcast by the mobile device (Vasquez, col. 3, lines 54-65, and col. 4, lines 5-8, unique identifier received from computing device 100 is sent to vehicle control system 112 (read: identification server), and col. 4, lines 42-66), where the presence identifier includes a one-time password generated based on the one-time password seed stored in the mobile device (Armington, par 0045-0046, 0061, one-time password seeds used for generating user token/identification for authentication; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein), and to provide identifying information associated with the user to the managed device after validating the one-time password based on the one-time password seed stored in the data store  (Vasquez, col. 4, lines 8-24, vehicle control system generates unique key for computing device 100; also col. 5, lines 21-30, vehicle 

As per claim 9, Vasquez-Armington disclosed the system of claim 6, where the identifying information provided to the managed device controls the managed device to perform an action for the user (Vasquez, col. 4, lines 19-24, “After the unique key has been generated by vehicle control system 112, the unique key may be passed from vehicle control system 112 to one of one or more short-range wireless communication modules 108, and from the one of one or more short-range wireless communication modules 108 to short-range wireless communication module 102”, col. 5, col. 34-53, establishing wireless communication with computing device 100).

As per claim 10, Vasquez-Armington disclosed the system of claim 6, where the identifying information provided to the managed device authorizes the user to use a resource controlled by the managed device (Vasquez, col. 3, lines 36-39, communications between computing device 100 and vehicle 106 may enable computing device 100 to control one or more functionalities of vehicle 106; also col. 5, lines 30-33).

As per claim 11, Vasquez-Armington disclosed the system of claim 6, where the enrollment request is received from the mobile device via an enrollment device and where the one-time password seed is provided to the mobile device via the enrollment device (Vasquez, col. 4, lines 2-8, enrollment request received from mobile device forwarded to vehicle control system 112, .

Claims 3, 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of Armington as applied to claim 1 above, and further in view of US PG-PUB No. 2006/0209584 A1 to Devadas et al. (hereinafter Devadas).
As per claim 3, Vasquez-Armington disclosed the method of claim 2; Vasquez does not disclose  providing a first public key to the mobile device, where the identifying information includes a second public key associated with the mobile device, and where the secure connection is established by receiving the second public key from the identification server and the mobile device validating the first public key with the identification server, however, in an analogous art in secure communication, Devadas disclosed the concept of generating and using public-private key pair for enrolling / identifying and authentication of devices and establishing secure communications (Devadas, par 0086-0089,  generating private-public key pair (PrivK-PubK), providing public key which is used for encrypting responses from the enrolled devices); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Vasquez to further incorporate the generating and using of public-private key pairs for enrolling and authenticating devices as disclosed by Devadas, in order to ensure secure establishment of connections. 

As per claim 7, Vasquez-Armington-Devadas disclosed the system of claim 6, where the enrollment request includes a public key generated by the mobile device that is paired with a 

As per claim 8, Vasquez-Armington-Devadas disclosed the system of claim 7, where the identifying information provided to the managed device includes the public key to facilitate establishing secure communication between the managed device and the mobile device (Devadas, par 0086-0089, generating/using public-private key pairs for authentication and establishing secure connections; the reasons of obviousness have been noted in the rejection of claim 3 above and applicable herein).

As per claim 12, Vasquez-Armington-Devadas disclosed a non-transitory computer-readable medium storing device executable instructions that, when executed, cause the device to: 
transmit enrollment data to an identification server (Vasquez, col. 4, lines 19-24, and col. 5, lines 21-30, the vehicle control system 112 handles enrollment requests and validation requests from mobile devices), the enrollment data comprising a first public key that is paired with a first private key stored in the device (Devadas, par 0086-0089, generating/using public-private key pairs for authentication and establishing secure connections; the reasons of obviousness have been noted in the rejection of claim 3 above and applicable herein), and where the enrollment data is used by the identification server to associate a one-time password seed with a user of the device (Armington, par 0061, “Validation subsystem 130 (e.g., a token authentication server) (see FIG. 1) computes an OTP to compare against what is on the user's 
periodically broadcast a presence identifier including a one-time password generated based on the one-time password seed (Vasquez, col. 3, lines 40-65, presence identifier broadcast; col. 2, lines 4-7, and col. 6, lines 46-51, keep-alive message sent periodically; and Armington, par 0061, use of one-time password seed; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein), where the presence identifier is used by a managed device to obtain information identifying the user of the device from the identification server and to perform an action on behalf of the user (Vasquez, col. 4, lines 8-24, vehicle control system generates unique key for computing device 100; also col. 5, lines 21-30, vehicle control system 112 validate unique key passed by computing device 100; col. 4, lines 19-24, “After the unique key has been generated by vehicle control system 112, the unique key may be passed from vehicle control system 112 to one of one or more short-range wireless communication modules 108, and from the one of one or more short-range wireless communication modules 108 to short-range wireless communication module 102”, col. 5, col. 34-53, establishing wireless communication with computing device 100).


Receive a second public key from the managed device; validate the second public key with the identification server; and establish a secure connection with the managed device based on the second public key and based on the managed device receiving the first public key from the identification server in the identifying information (Devadas, par 0086-0089, generating/using public-private key pairs for authentication and establishing secure connections; the reasons of obviousness have been noted in the rejection of claim 3 above and applicable herein).

As per claim 14, Vasquez-Armington-Devadas disclosed the non-transitory computer-readable medium of claim 12, where the enrollment data is transmitted to the identification server via an enrollment device and where the one-time password seed is received from the identification server via the enrollment device (Vasquez, col. 4, lines 2-8, enrollment request received from mobile device forwarded to vehicle control system 112, the module that performs the forwarding action corresponds to an enrollment device; also col. 11, lines 64-67; and Armington, 0061, one-time password seeds used for generating user token/identification for authentication; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of Armington and Devadas  as applied to claim 12 above, and further in view of US PG-PUB No. 2017/0338959 A1 to Hong et al. (hereinafter Hong).

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Metral (US Pat. No. 9,178,889 B2) disclosed a system and method that allows a mobile device to automatically authenticate to a user using a device identifier associated with the mobile device.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491